
	
		II
		112th CONGRESS
		2d Session
		S. 2221
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Thune (for himself,
			 Mr. Moran, Mr.
			 McCain, Mr. Tester,
			 Mr. Rubio, Mr.
			 Paul, Mr. Toomey,
			 Mr. Wicker, Mr.
			 Sessions, Mr. Vitter,
			 Mr. Lee, Mr.
			 McConnell, Ms. Ayotte,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Boozman, Mr. Burr,
			 Mr. Chambliss, Mr. Cochran, Mr.
			 Coats, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Enzi, Mr. Graham,
			 Mr. Cornyn, Mr.
			 Grassley, Mr. Coburn,
			 Mr. Hoeven, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Johanns, Mr. Hatch, Mr.
			 Kirk, Mr. Kyl,
			 Mr. Lugar, Mr.
			 Johnson of Wisconsin, Mr.
			 Risch, Mr. Roberts, and
			 Mr. Alexander) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the Secretary of Labor from finalizing a
		  proposed rule under the Fair Labor Standards Act of 1938 relating to child
		  labor.
	
	
		1.Short title and
			 Findings
			(a)Short
			 titleThis Act may be cited
			 as the Preserving America’s Family
			 Farms Act.
			(b)FindingsCongress finds that—
				(1)family farms often depend on the
			 contributions of youth for their successful operation;
				(2)regulations
			 proposed to be adopted by the Department of Labor will adversely impact the
			 longstanding tradition of youth working on farms to gain valuable skills and
			 lessons on hard work, character, and leadership;
				(3)the proposed
			 regulations would be detrimental to the opportunity for youth to gain
			 experiential learning and hands-on skills for enrollment in vocational
			 agricultural training;
				(4)the proposed
			 regulations would obstruct the opportunity for youth to find rewarding
			 employment and earn money for a college education or other meaningful
			 purposes;
				(5)the proposed
			 regulations will limit opportunities to recruit young farmers to agriculture at
			 a time when the average age of farmers continues to rise; and
				(6)working on a farm
			 has become a way of life for thousands of youth across the rural United
			 States.
				2.Rule relating to
			 child laborThe Secretary of
			 Labor shall not finalize or enforce the proposed rule entitled Child
			 Labor Regulations, Orders and Statements of Interpretation; Child Labor
			 Violations—Civil Money Penalties (published at 76 Fed. Reg. 54836
			 (September 2, 2011)).
		
